Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 23, 2020.  Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,642,278 B. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims relate to an autonomous vehicle utilizing a map that stores information and position information to select an autonomous driving mode based on an order of priority.  It would have been obvious to one having ordinary skill in the art that locations could have multiple modes available as location conditions could be similar and cause mode overlap.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim states “wherein the electronic control unit is further programmed to: measure a position of the vehicle via communication”.  The specification describes such as “The measuring unit 271 measures a position of the vehicle 2 via communications. The measuring unit 271 measures the position of the vehicle 2, for example, using the GPS receiver 21.” ¶ [0095] In addition, the specification states “the measuring unit 271 of the autonomous driving ECU 27B measures the position of the vehicle 2 using the GPS receiver 21.” ¶ [0099]  The omitted elements are: the GPS receiver.  Based on the specification, the electronic control unit utilizes the GPS receiver to measure a position.  Neither claim 1 nor claim 6 recites the GPS receiver.  Therefore, the claim as presently drafted does not 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Herrero et al., US 2018/ 0079413 A1 teaches a motor vehicle includes a plurality of sensors, a wireless communication unit, and a control device that is configured to receive data from the plurality of sensors and via the wireless communication unit relating to at least one of an environmental condition, a mechanical condition and a health-rated condition. The control unit formats the received data into a predetermined format corresponding to at least one detected condition, and compares the at least one detected condition to a plurality of known conditions. The control unit is further configured to identify a detected known condition when the at least one detected condition matches at least one of the plurality of known conditions, to select, in response to identifying the detected known condition, an automatic autonomous driving mode of the vehicle, and then to execute a predetermined driving maneuver corresponding to the detected known condition.
Herrero does not appear to teach or render obvious determining whether the at least one executable autonomous driving mode is a plurality of executable driving modes, based upon the determination that the at least one executable autonomous driving mode is the plurality of executable driving modes, one autonomous driving mode is selected from the plurality of executable driving modes based on an order of priority set in advance; and controlling the vehicle at the first position in the one autonomous driving mode selected from the plurality of executable driving modes in conjunction with the other claim limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668